Exhibit 10.7

AMENDED AND RESTATED GUARANTY AGREEMENT

This Amended and Restated Guaranty Agreement (this “Guaranty”) dated as of
March 31, 2010 is made by each of the undersigned (individually each a
“Guarantor” and collectively, the “Guarantors”) in favor of WHITEBOX ADVISORS
LLC, as Administrative Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the ratable benefit of itself and the
Lenders (as defined below) (the Administrative Agent and the Lenders,
individually each a “Beneficiary”, and collectively, the “Beneficiaries”).

WITNESSETH:

A. Flotek Industries, Inc., a Delaware corporation (the “Borrower”), Wells Fargo
Bank, National Association, as administrative agent (the “Original Agent”), and
various lenders party thereto (the “Original Lenders”) are parties to that
certain Credit Agreement dated as of March 31, 2008 (as heretofore amended,
restated, supplemented or otherwise modified from time to time, the “Original
Credit Agreement”).

B. In connection with the Original Credit Agreement, the Guarantors executed a
Guaranty Agreement dated as of March 31, 2008 (as heretofore amended, restated,
supplemented or otherwise modified from time to time, the “Original Guaranty”)
in favor of the Original Agent.

C. Pursuant to a Nonrecourse Assignment Agreement (Syndicated Faciity) dated as
of March 17, 2010, the Original Lenders and the Original Agent assigned all of
their rights and obligations under, among other things, the Original Credit
Agreement and the Original Guaranty to the Administrative Agent and the Lenders
(as defined in the Credit Agreement defined below).

D. The Borrower, the Administrative Agent and the lenders party thereto from
time to time (the “Lenders”) are party to that certain Amended and Restated
Credit Agreement of even date herewith (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Borrower, the Administrative Agent and the Lenders agreed to amend and
restate the Original Credit Agreement in its entirety.

E. It is a condition precedent to the effectiveness of the Credit Agreement that
the Guarantors execute and deliver this Guaranty to amend and restate the
Original Guaranty in its entirety as set forth herein without constituting a
novation of the obligations, liabilities and indebtedness of the Guarantors
thereunder

F. Each Guarantor is a Subsidiary of the Borrower and will derive substantial
direct and indirect benefit from the transactions contemplated by the Credit
Agreement and the other Credit Documents (as defined in the Credit Agreement).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantors and the Administrative Agent for the benefit of the Beneficiaries, do
hereby further agree to amend and restate the Original Guaranty as follows:

AGREEMENT

Section 1. Definitions. All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.



--------------------------------------------------------------------------------

Section 2. Guaranty.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment and performance, when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations, whether absolute or contingent
and whether for principal, interest (including, without limitation, interest
that but for the existence of a bankruptcy, reorganization or similar proceeding
would accrue), fees, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”). Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by the Borrower to the Administrative Agent or any Lender under
the Credit Documents but for the fact that they are unenforceable or not
allowable due to insolvency or the existence of a bankruptcy, reorganization or
similar proceeding involving the Borrower.

(b) It is the intention of the Guarantors and each Beneficiary that the amount
of the Guaranteed Obligations guaranteed by each Guarantor shall be in, but not
in excess of, the maximum amount permitted by fraudulent conveyance, fraudulent
transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Guaranty
or in any other agreement or instrument executed in connection with the payment
of any of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by a Guarantor under this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto but subject to
Section 2(b) above. The liability of each Guarantor executing this Guaranty, and
of any other Person or entity guarantying any or all of the Guaranteed
Obligations, shall be joint and several. The obligations of each Guarantor under
this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Person under the Credit Documents, and a separate
action or actions may be brought and prosecuted against a Guarantor to enforce
this Guaranty, irrespective of whether any action is brought against the
Borrower, any other Guarantor or any other Person or whether the Borrower, any
other Guarantor or any other Person is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

(a) any lack of validity or enforceability of any Credit Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

 

-2-



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Credit Documents, or any other amendment or waiver of or any
consent to departure from any Credit Document, including, without limitation,
any increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrower or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other obligations
of any other Person under the Credit Documents or any other assets of the
Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;

(f) any failure of any Lender, the Administrative Agent or any other Beneficiary
to disclose to the Borrower or any Guarantor any information relating to the
business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to the Administrative Agent,
any Lender or any other Beneficiary (and each Guarantor hereby irrevocably
waives any duty on the part of any Beneficiary to disclose such information);

(g) any signature of any officer of the Borrower being mechanically reproduced
in facsimile or otherwise; or

(h) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.

Section 4. Continuation and Reinstatement, Etc. Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Lender or the Administrative Agent receives any proceeds of Collateral, and such
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside, or otherwise required to be repaid,
then to the extent of such repayment the Guaranteed Obligations shall be
reinstated and continued in full force and effect as of the date such initial
payment or collection of proceeds occurred. EACH GUARANTOR SHALL DEFEND AND
INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT, INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED

 

-3-



--------------------------------------------------------------------------------

BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BAD FAITH.

Section 5. Waivers and Acknowledgments.

(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.

(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower or any
Subsidiary of the Borrower contemplated by the Credit Documents and that the
waivers set forth in this Guaranty are knowingly made in contemplation of such
benefits.

Section 6. Subrogation and Subordination.

(a) No Guarantor will exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Person to the extent that such rights
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Guaranty or any other Credit Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Beneficiary against the Borrower or any other Person,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Person, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and any and all other amounts payable by the Guarantors under this
Guaranty shall have been paid in full in cash and all Commitments shall have
expired or terminated. If any amount shall be paid to a Guarantor in violation
of the preceding sentence at any time prior to (a) the payment in full in cash
of the Guaranteed Obligations and any and all other amounts payable by the
Guarantors under this Guaranty and (b) the termination of the Commitments, such
amount shall be held in trust for the benefit of the Beneficiaries and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guaranteed Obligations and any and all other amounts payable by the Guarantors
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents.

(b) Each Guarantor and the Borrower agrees that all Subordinated Guarantor
Obligations (as hereinafter defined) are and shall be subordinate and inferior
in rank, preference

 

-4-



--------------------------------------------------------------------------------

and priority to all obligations of such Guarantor in respect of the Guaranteed
Obligations hereunder, and the Borrower and such Guarantor shall, if requested
by the Administrative Agent, execute a subordination agreement reasonably
satisfactory to the Administrative Agent to more fully set out the terms of such
subordination. Each Guarantor and the Borrower agrees that none of the
Subordinated Guarantor Obligations shall be secured by a Lien on any Collateral
or any other assets of such Guarantor or any ownership interests in any
Subsidiary of such Guarantor. “Subordinated Guarantor Obligations” means any and
all obligations and liabilities of a Guarantor owing to the Borrower or any
other Guarantor, direct or contingent, due or to become due, now existing or
hereafter arising, including, without limitation, all future advances, with
interest, attorneys’ fees, expenses of collection and costs.

Section 7. Representations and Warranties. Each Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty.
Such Guarantor benefits from executing this Guaranty.

(b) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and such Guarantor has established adequate means of
obtaining from the Borrower and each other relevant Person on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial and otherwise),
operations, properties and prospects of the Borrower and each other relevant
Person.

(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, (except as limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws at the time in effect affecting the rights of creditors generally and
(ii) general principles of equity whether applied by a court of law or equity),
and the execution and delivery of this Guaranty by such Guarantor has been duly
and validly authorized in all respects by all requisite corporate, limited
liability company or partnership actions on the part of such Guarantor, and the
Person who is executing and delivering this Guaranty on behalf of such Guarantor
has full power, authority and legal right to so do, and to observe and perform
all of the terms and conditions of this Guaranty on such Guarantor’s part to be
observed or performed.

Section 8. Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, any Lender, the Administrative Agent and any other
Beneficiary is hereby authorized at any time, to the fullest extent permitted by
law, to set-off and apply any deposits (general or special, time or demand,
provisional or final) and other indebtedness owing by such Beneficiary to the
account of each Guarantor against any and all of the obligations of the
Guarantors under this Guaranty, irrespective of whether or not such Beneficiary
shall have made any demand under this Guaranty and although such obligations may
be contingent and unmatured. Such Beneficiary shall promptly notify the affected
Guarantor after any such set-off and application is made, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Beneficiaries under this Section 8 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which any Beneficiary may have.

 

-5-



--------------------------------------------------------------------------------

Section 9. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Administrative Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be sent in the manner provided for in Section 9.9 of the Credit
Agreement in writing and mailed, telecopied or delivered, if to a Guarantor, at
its address for notices specified in Schedule I to the Security Agreement, and
if to the Administrative Agent or any Lender, at its address specified in or
pursuant to the Credit Agreement. All such notices and communications shall be
effective when delivered, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.

Section 11. No Waiver: Remedies. No failure on the part of the Administrative
Agent or any other Beneficiary to exercise, and no delay in exercising, any
right or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

Section 12. Continuing Guaranty: Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the payment in full of all Guaranteed Obligations and all other amounts
payable under the Credit Documents (other than reimbursement and indemnity
obligations which survive but are not yet due and payable) and the termination
of all the Commitments, (b) be binding upon each Guarantor and its successors
and assigns, and (c) inure to the benefit of and be enforceable by the
Administrative Agent and each Lender and their respective successors, and, in
the case of transfers and assignments made in accordance with the Credit
Agreement, transferees and assigns. Without limiting the generality of the
foregoing clause (c), subject to Section 9.7 of the Credit Agreement, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Advances owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject, however, in all respects to the provisions of the Credit
Agreement. Each Guarantor acknowledges that upon any Person becoming a Lender or
the Administrative Agent in accordance with the Credit Agreement, such Person
shall be entitled to the benefits hereof.

Section 13. Governing Law. This Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York. Each Guarantor
hereby irrevocably submits to the jurisdiction of any New York state or federal
court sitting in New York in any action or proceeding arising out of or relating
to this Guaranty and the other Credit Documents, and each Guarantor hereby
irrevocably agrees that all claims in respect of such

 

-6-



--------------------------------------------------------------------------------

action or proceeding may be heard and determined in such court. Each Guarantor
hereby irrevocably waives, to the fullest extent it may effectively do so, any
right it may have to the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each Guarantor hereby agrees that service of copies
of the summons and complaint and any other process which may be served in any
such action or proceeding may be made by mailing or delivering a copy of such
process to such Guarantor at its address set forth in the Credit Agreement or
set forth on the signature page of this Guaranty. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Section shall affect the rights of any
Beneficiary to serve legal process in any other manner permitted by the law or
affect the right of any Beneficiary to bring any action or proceeding against
any Guarantor or its Property in the courts of any other jurisdiction.

Section 14. INDEMNIFICATION. EACH GUARANTOR SHALL INDEMNIFY EACH OF THE
BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES, OR DAMAGES OF ANY KIND
OR NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR
ARISING OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES,
CLAIMS, EXPENSES, OR DAMAGES WHICH ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR
PROPOSED USE BY THE BORROWER, ANY GUARANTOR OR ANY AFFILIATE OF THE BORROWER OR
ANY GUARANTOR OF THE PROCEEDS OF THE ADVANCES, (B) ANY BREACH BY THE BORROWER OR
ANY GUARANTOR OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (C) ANY INVESTIGATION, LITIGATION OR OTHER PROCEEDING (INCLUDING ANY
THREATENED INVESTIGATION OR PROCEEDING) RELATING TO THE FOREGOING, (D) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATING
TO THE PRESENT OR PREVIOUSLY-OWNED OR OPERATED PROPERTIES OF THE BORROWER, ANY
GUARANTOR OR THE OPERATIONS OR BUSINESS, OF THE BORROWER OR ANY GUARANTOR
INCLUDING ANY MATTERS DISCLOSED WITHIN THE CREDIT AGREEMENT, OR (E) ANY
ENVIRONMENTAL CLAIM OR REQUIREMENT OF ENVIRONMENTAL LAWS CONCERNING OR RELATED
TO THE BORROWER’S OR ANY GUARANTOR’S PROPERTIES AND EACH GUARANTOR SHALL
REIMBURSE THE BENEFICIARIES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
REASONABLE OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY SUCH
INVESTIGATION, LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES, OR EXPENSE INCURRED BY REASON OF THE
PERSON BEING INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, OR BAD
FAITH.

 

-7-



--------------------------------------------------------------------------------

Section 15. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER CREDIT DOCUMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 16. Additional Guarantors. Pursuant to Section 5.6 of the Credit
Agreement, certain Subsidiaries of the Borrower that were not in existence on
the date of the Credit Agreement are required to enter into this Guaranty as a
Guarantor upon becoming a Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and such Subsidiary of an instrument in the
form of Annex 1, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any instrument adding an additional Guarantor as a
party to this Guaranty shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Guaranty.

Section 17. USA Patriot Act. Each Beneficiary that is subject to the Act (as
hereinafter defined) hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies such Guarantor, which information includes the name
and address of such Guarantor and other information that will allow such
Beneficiary or the Administrative Agent, as applicable, to identify such
Guarantor in accordance with the Act. Following a request by any Beneficiary,
each Guarantor shall promptly furnish all documentation and other information
that such Beneficiary reasonably requests in order to comply with the its
ingoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

Section 18. Miscellaneous. THIS GUARANTY AND THE CREDIT DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THE LIABILITY OF ALL PERSONS AND ENTITIES WHO
ARE IN ANY MANNER OBLIGATED HEREUNDER SHALL BE JOINT AND SEVERAL. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 19. Amendment to and Restatement of Earlier Agreement. This Guaranty
constitutes an amendment to, and a complete restatement of, the Original
Guaranty, but does not constitute a novation of the obligations, liabilities and
indebtedness of the Grantors thereunder.

[Remainder of this page intentionally left blank.]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
as of the date first above written.

 

GUARANTORS:

TELEDRIFT COMPANY

FLOTEK PAYMASTER, INC.

MATERIAL TRANSLOGISTICS, INC.

PETROVALVE, INC.

TURBECO, INC.

USA PETROVALVE, INC.

FLOTEK INTERNATIONAL, INC.

PADKO INTERNATIONAL INCORPORATED

FLOTEK ECUADOR INVESTMENTS, LLC

FLOTEK ECUADOR MANAGEMENT, LLC

By

 

/s/ John Chisholm

  John Chisholm   President

SOONER ENERGY SERVICES, LLC

CESI MANUFACTURING, LLC

CESI CHEMICAL, INC.

By  

/s/ John Chisholm

  John Chisholm   Chief Executive Officer FLOTEK INDUSTRIES FZE By  

/s/ John Chisholm

  John Chisholm   President

BORROWER:

 

FLOTEK INDUSTRIES, INC.

By  

/s/ John Chisholm

  John Chisholm   President

Signature Page to Amended and Restated Guaranty Agreement



--------------------------------------------------------------------------------

Annex 1 to the Guaranty Agreement

SUPPLEMENT NO.              dated as of                      (the “Supplement”),
to the Amended and Restated Guaranty Agreement dated as of             , 2010
(as amended, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), by each subsidiary of the Borrower party thereto (individually each
a “Guarantor” and collectively, the “Guarantors”) and in favor of Whitebox
Advisors LLC, as Administrative Agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the ratable benefit of
the Beneficiaries (as defined in the Guaranty Agreement).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
            , 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Flotek Industries, Inc., a
Delaware corporation (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement and the Credit
Agreement.

C. The Guarantors entered into the Guaranty Agreement in order to induce the
Lenders to make Advances to the Borrower. Section 16 of the Guaranty Agreement
provides that additional Subsidiaries of the Borrower may become Guarantors
under the Guaranty Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to continue to extend certain credit accommodations to the
Borrower.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 16 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects on
and as of the date hereof. Each reference to a “Guarantor” in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it by all requisite corporate limited liability
company or partnership action and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

Annex 1 to Amended and Restated Guaranty Agreement

Page 1 of 3



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by fax transmission
shall be as effective as delivery of a manually executed counterpart of this
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty Agreement shall
remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The New Guarantor hereby
irrevocably submits to the jurisdiction of any New York state or federal court
sitting in New York in any action or proceeding arising out of or relating to
this Supplement or the Guaranty and the other Credit Documents, and the New
Guarantor hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such court. The New Guarantor hereby
irrevocably waives, to the fullest extent it may effectively do so, any right it
may have to the defense of an inconvenient forum to the maintenance of such
action or proceeding. The New Guarantor hereby agrees that service of copies of
the summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to such Guarantor at its address set forth on the signature page hereof. The New
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Section shall affect the
rights of any Beneficiary to serve legal process in any other manner permitted
by the law or affect the right of any Beneficiary to bring any action or
proceeding against the New Guarantor or its Property in the courts of any other
jurisdiction.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty Agreement.

THIS SUPPLEMENT, THE GUARANTY AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS
DEFINED IN THE CREDIT AGREEMENT REFERRED TO IN THIS

 

Annex 1 to Amended and Restated Guaranty Agreement

Page 2 of 3



--------------------------------------------------------------------------------

SUPPLEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[Name of New Guarantor] By:  

 

Name:  

 

Title:  

 

Whitebox Advisors LLC, as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Annex 1 to Amended and Restated Guaranty Agreement

Page 3 of 3